                                                                                             Ff l~ ED
 1                          UNITED STATES DISTRICT COURT                               ,~~----.~-
                                                                                      / JUL 1 5" 2019
 2                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                            S L
                                                                                   cL c::'. "· - : :~""!''=':('. : T c0 I
                                                                                               , ·· -·· · __ ,, _      URT
                                                                            El Y           . ' ' ~ ··.~ " " CALIFOR IA
 3    UNITED STATES OF AMERICA,                  Case No.: 17CR1370-AJB                                          DEPu Y

 4
                   Plaintiff,
 5                                               PROTECIVE ORDER
 6          v.

 7    JUAN MARQUIS HOLIDAY (1 ),
 8
                   Defendant.
 9
10
           Upon application by the parties, pursuant to the Federal Rule of Criminal
11
     Procedure 16(d), and General Order No. 514 of the United States District Court fo r the
12
     Southern District of California ("General Order No. 514"), it is hereby ORDERED as
13
     follows:
14
           IT IS HEREBY ORDERED that the home addresses, phone numbers, and any
15
     other contact information of the percipient witnesses (hereafter "Contact Information")
16
     are for use of defense counsel, any investigators, interpreters, experts, paralegals, legal
17
     assistants, or law clerks assisting counsel in this case (the "Defense" ). They may not be
18
     shared with anyone else, including the Defendant.
19
           IT IS HEREBY ORDERED, that if, in the course of preparing the defense in this
20 case, any member of the Defense needs to disclose the Contact Information to any
21 person outside of Defense (such as to a third-party witness or the Defendant), counsel
22 of record must obtain prior written authorization from the Court, with such authorization

23 to require that any such person to whom the Contact Information are disclosed agree to
24 be bound by the terms of this protective order, that the Contact Information be only
25   shown to, and not left with or recorded by, such person, and that the Contact Information
26 remain in the custody and control of the Defense.
27         IT IS HEREBY ORDERED that the Contact Information is provided to the
28 Defense for purposes of investigating, preparing for trial, trial, and any appeals of this
     matter and for no other purpose. The parties further agree that the Contact Information
 1 produced by the United States may not be copied or further disseminated in any way to
 2 any other person or entity who is not part of the Defense, including the Defendant.
 3         IT IS HEREBY ORDERED that the Defense take all reasonable steps to (a)
 4 maintain the confidentiality of the discovery, and (b) safeguard the discovery produced
 5 in this case from inadvertent disclosure or review by any third party.
 6         IT IS HEREBY ORDERED that the Defense agrees to return to the United States

 7 or destroy any and all copies of the Contact Information within 90 days of the
 8 conclusion of the proceedings in the above-referenced case, including any appeal.
         IT IS HEREBY ORDERED that the parties abide by Fed. R. Crim. P. 16(d) and
 9
     49 .1 (e) along with General Order No. 514 of the United States District Court for the
10
     Southern District of California, which, among other things, requires that any filings
11
     referencing or containing an individual's personal information must be redacted in a
12
     manner consistent with said General Order.
13
           IT IS HEREBY ORDERED that any court filings containing any part of the
14
     Contact Information shall be filed under seal or subject to redaction.
15
16                  ,t.,.
     DATED: July    f_z_, 2019
17
18
19
                                             nited States District Judge
20                                          Southern District of California
21
22
23
24
25
26
27
28
                                                                                   17CRJ3 70-AJB
